 

Exhibit 10.5

SIENTRA, INC.

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

STRATEGIC ADVISORY CONSULTING AGREEMENT

 

This First Amendment to that certain Second Amended and Restated Strategic
Advisory Agreement (the “Amendment”), is made between Sientra, Inc., a Delaware
corporation (the “Company”) and Keith J. Sullivan (“Consultant”) (collectively,
the “Parties”), dated as of August 6, 2018 (the “Amendment Effective Date”).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Second Amended and Restated
Strategic Advisory Agreement (the “Advisory Agreement”); and

 

WHEREAS, the Company and Consultant desire to amend the Advisory Agreement as
set forth herein with all terms to be effective as of August 6, 2018 (the
“Amendment Effective Date”)

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

AGREEMENT

 

1.Section 4 of the Advisory Agreement is hereby amended to replace the following
phrase “Consultant shall provide Services to SIENTRA commencing on the Effective
date and ending on June 30, 2018 (the “Term”)” with “Consultant shall provide
Services to SIENTRA commencing on the Effective Date and ending on December 31,
2018 (the “Term”)”

 

2.Exhibit B to the Advisory Agreement is amended to include the following
inserted after the first paragraph:

 

In addition, Consultant shall be awarded a further 5,000 performance-based RSUs
subject to the achievement of certain revenue targets for miraDry as set forth
by the Board or the Committee and communicated to Consultant in writing.  The
performance-based RSUs shall vest, provided the performance criteria has been
met, on the first business day after SIENTRA files its Annual Report on Form
10-K for the financial year ending December 31, 2018.  Such grants shall be
subject to Consultant’s execution of an RSU agreement with the Company and
Consultant’s continued service with the Company.  The RSUs shall be governed by
the RSU agreement and related equity incentive plan of the Company,
respectively.

 

3.Except as specifically provided for in this Amendment, the terms of the
Advisory Agreement shall be unmodified and shall remain in full force and
effect.  In the event that any provision of this Amendment and the Advisory
Agreement conflict, the provision of this Amendment shall govern.

 

4.This Amendment will be effective upon the Amendment Effective Date.

 

5.Unless otherwise defined herein, all capitalized terms shall have the meanings
assigned to them in the Advisory Agreement.

 

 

--------------------------------------------------------------------------------

 

6.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.  This Amendment shall be governed and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, without regard to
the conflicts of laws principles thereof.  This Amendment shall become part of
the Advisory Agreement and therefore subject to its terms.

 

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, The parties have executed this Agreement as of the date set
forth above.

 

SIENTRA, INC.

 

 

 

By:

 

/s/ Jeffrey Nugent

 

 

 

Title:

 

Chairman and Chief Executive Officer

 

 

 

Address:

 

420 Fairview Avenue, Suite 200, Santa Barbara, CA 93117

 

 

 

Phone:

 

805-679-8888




KEITH J. SULLIVAN

 

 

 

By:

 

/s/ Keith J. Sullivan

 

 

 

Address:

 

8840 S. Sea Oaks Way, # 304, Vero Beach, FL 32963

 

 

 

Phone:

 

703-304-0481

 

 

 

 